DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-9 are presented for examination.
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) method for calculating a voltage stability margin of a power system considering electric-gas system coupling, comprising: “establishing constraint equations for stable and secure operation of an electric-gas coupling system, wherein the electric-gas coupling system comprises the power system and a natural gas system coupled through gas turbines”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept, as evidenced by the specification and/or dependent claim 2”. Similarly, the step of: “establishing a continuous energy flow model of the electric-gas coupling system using a load margin index based on a correlation between the electric load and the natural gas load of the natural gas system”, this also could reasonably falls under a mathematical concept, under the broadest reasonable interpretation, as similarly evidenced by dependent claim 4. The further step of “setting inequality constraints for the stable and secure operation of the electric-gas coupling system based on the limits of pressure and gas supply amount of the natural gas system” this step could similarly fall be under a mathematical concept, as similarly evidenced by dependent claim 5. As per the step of: “solving an energy flow equation established based on the constraints and the continuous energy flow model to obtain the voltage stability margin of the power system considering electric-gas system coupling”, this step, under the broadest reasonable interpretation, could fall under a mathematical concept, as similarly evidenced by dependent claim 6. Therefore, under the broadest reasonable interpretation, the claims merely cover the establishment of a mathematical model by way of a plurality of mathematical steps and constraint or energy flow equations; then solving said energy flow equations to obtain voltage values and thus are not statutory, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitations, either alone or in combination, do not add anything more significantly to the judicial exception, and the use of a power system to perform these operations are well-understood, routine, and conventional activities previously known in the industries and thus are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-v)), and thus are not patent eligible under 35 USC 101. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-9 merely include limitations pertaining to further mathematical computations, especially each of the steps set forth by the independent claim 1 and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The claims provide for setting inequality constraints for the stable and secure operation of the electric-gas coupling system “based on the limits of pressure and gas supply amount” of the natural gas system; however, at no points in the claims is there any limits set forth for anything much less for pressure and gas supply amount, as intended by the claims. It is further noted by the examiner that the claims’ recitation of “based on the constraints and the continuous energy flow model” also lacks clarity, and for consistency the claim needs to make clear whether said “constraints” is some other type of constraints and what these constraints consist of or is it the “inequality constraints” previously recited in the claims that is being referred to. Further clarification is respectfully requested in response to the office action. 
Allowable Subject Matter
5.	Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Alinezhad et al. teaches (Static Voltage Stability Assessment Considering
the Power System Contingencies using Continuation Power Flow Method, 8 pages (2009)).
	6.2	Luo et al. teaches (A Fully Linear-Constrained Optimal Electricity–Gas Flow in an Integrated Energy System, 6 pages (2018)).
	6.3	Zhang et al. (US Patent No. 7,603,203) teaches a method for Voltage Instability Load Shedding Using Local Measurements.
	6.4	Kuroda et al. (USPG_PUB No. 2018/0152020) provide a power system voltage reactive power monitoring control device and method.
7.	Claims 1-9 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571) 272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        December 14, 2022